By the Court.

Warner, J.
delivering the opinion.
[1.] The objection to the bail affidavit is, that it does not state that the defendant is a resident of the City of Augusta. It appears, however, on the face of the record, that the défendant is a resident of the City,, which was sufficient to give to the Court of Common Pleas of the City of Augusta jurisdiction of the cause.
The affidavit to hold the defendant to bail, is a substantial compliance with the Statute authorizing bail process to issue in that Court; therefore, let the judgment of the Court below be affirmed.